Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/23/2020 has been entered.
 

Response to Amendment
	The examiner is in receipt of applicant’s response to office action mailed 11/27/2019, which was received 10/23/2020. Acknowledgement is made to the amendment to claims 1 and 10. Applicant’s amendment and remarks have been carefully considered and were persuasive in regards to the USC 103 rejection. However, after further review and consideration of the amended claims the examiner find the claims to be ineligible under USC 101 as discussed below: 
       
Claim Rejections - 35 USC § 101

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Under Step 1 of the Subject Matter Eligibility Test for Products and Processes, the claims must be directed to one of the four statutory categories.  All the claims are directed to one of the four statutory categories (YES). 
Under Step 2A of the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG), it is determined whether the claims are directed to a judicially recognized exception.  Step 2A is a two-prong inquiry.
Under Prong 1, it is determined whether the claim recites a judicial exception (YES).  Taking Claim 1 as representative, the claim recites limitations that fall within the certain methods of organizing human activity, Mathematical concepts and Mental process groupings of abstract ideas, including:
A system, comprising: a processor; a memory coupled to the processor, wherein the memory is configured to store program instructions executable by the processor;
wherein, in response to executing the program instructions, the processor: automatically receives a first dataset including an inventory of ingredients via a camera in communication with the processor, 
wherein the first dataset includes photographic images of food inventory, wherein the processor automatically generates at least one record in the inventory of ingredients in response to image recognition software that identifies at least one ingredient from data captured by the camera; 
receives a second dataset including a plurality of recipes, each recipe including a plurality of recipe ingredients,
assigns each recipe ingredient a numerical importance weighting, 
wherein the numerical importance weighting correlates to a degree of importance each recipe ingredient has with respect to its impact to the recipe and a separate main ingredient designation identifying when the recipe cannot be made without a main recipe ingredient;
assigns a percentage matching score for each of the plurality of recipes, wherein each percentage matching score is calculated by multiplying the numerical importance weighting of each recipe ingredient by a numerical quantity value representing the quantity of the recipe ingredient in the recipe, summing the product of each multiplication, and dividing the sum of  the products by a number representative of the total quantity of ingredients needed in the recipe, and
displays a listing of the plurality of recipes in which each displayed recipe includes its assigned percentage matching score.

Certain methods of organizing human activity include: 
fundamental economic principles or practices (including hedging, insurance, and mitigating risk) 
commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; and business relations)
managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)
Mathematical concepts
mathematical relationships, mathematical formulas or equations mathematical calculations;
Mental processes
concepts performed in the human mind (including an observation, evaluation, judgment, opinion).

The limitation of the features emphasized above, is a process that, under its broadest reasonable interpretation, covers a commercial interaction.  That is, other than reciting that the capturing data with a camera and recognition software and calculating and displaying data in generic computer systems including a smart refrigerator, nothing in the claim elements precludes the steps from practically being performed by people.  For example, “transmit, store, acquire, accept, determine, generate and transmit” in the context of this claim encompasses sales activities for generating a shopping list, mathematical calculation to determine if a recipe can be produced with available 
If a claim limitation, under its broadest reasonable interpretation, covers a commercial interaction but for the recitation of generic computer components, then it falls within the “certain methods of organizing human activity”, “Mathematical concepts” and “Mental process” groupings of abstract ideas.  Accordingly, the claim recites an abstract idea.
Under Prong 2, it is determined whether the claim recites additional elements that integrate the exception into a practical application of the exception. This judicial exception is not integrated into a practical application (NO).
The claim recites additional elements beyond the judicial exception(s), including:
A system, comprising: a processor; a memory coupled to the processor, wherein the memory is configured to store program instructions executable by the processor;
wherein, in response to executing the program instructions, the processor: automatically receives a first dataset including an inventory of ingredients via a camera in communication with the processor, 
wherein the first dataset includes photographic images of food inventory, wherein the processor automatically generates at least one record in the inventory of ingredients in response to image recognition software that identifies at least one ingredient from data captured by the camera; 
receives a second dataset including a plurality of recipes, each recipe including a plurality of recipe ingredients,
assigns each recipe ingredient a numerical importance weighting, 
wherein the numerical importance weighting correlates to a degree of importance each recipe ingredient has with respect to its impact to the recipe and a separate main ingredient designation identifying when the recipe cannot be made without a main recipe ingredient;
assigns a percentage matching score for each of the plurality of recipes, wherein each percentage matching score is calculated by multiplying the numerical importance weighting of each recipe ingredient by a numerical quantity value representing the quantity of the recipe ingredient in the recipe, 
displays a listing of the plurality of recipes in which each displayed recipe includes its assigned percentage matching score.


These limitations are not indicative of integration into a practical application because:
The additional elements of claim 1 are recited at a high level of generality (i.e. as generic computing hardware) such that they amount to nothing more than mere instructions to implement or apply the abstract idea on a generic computing hardware (or, merely use a computer as a tool to perform an abstract idea.)  Specifically, the additional elements of camera/smart refrigerator equipped with recognition software for capturing data and making determinations, are recited at a high-level of generality (i.e., as a generic hardware and software for performing a generic function of capturing and receiving information) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. Further, the additional elements do no more than generally link the use of the judicial exception to a particular technological environment or field of use (such as a camera, smart refrigerator and recognition software).  For example, stating that the inventory information dataset is received from the camera of a smart refrigerator using recognition software, only generally links the commercial interactions and management of relationships to a computer environment. Employing well-known computer functions 
	Additionally, the additional elements are insufficient to integrate the abstract idea into a practical application because the claim fails to i) reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, ii) apply the judicial exception with, or use the judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim, iii) effect a transformation or reduction of a particular article to a different state or thing, or iv) apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
Accordingly, the judicial exception is not integrated into a practical application.
	Under Step 2B, it is determined whether the claims recite additional elements that amount to significantly more than the judicial exception.  The claims of the present application do not include additional elements that are sufficient to amount to significantly more than the judicial exception (NO). 
In the case of system claim 1, taken individually or as a whole, the additional elements of claim 1 do not provide an inventive concept. As discussed above under step 2A (prong 2) with respect to the integration of the abstract idea into a practical application, the additional elements used to perform the claimed functions amount to no more than a general link to a technological environment.
Furthermore, the additional elements fail to provide significantly more because the claim simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. 
receiving or transmitting data over a network (e.g. receives a request for a commodity trial, transmit a trial request command, receive the trial request command, accept a selection input, transmit treatment information, acquire a flag, generate a screen for display) see Symantec, TLI Communications, OIP Techs
storing and retrieving information in memory (e.g. store commodity identification in association with requester identification) see Versata, OIP Techs
capturing data from sensors and analyzing that information (e.g. collecting information, analyzing it, and displaying certain results of the collection and analysis) see Electric Power Group v. Alstom, S.A.
data gathering with abstract idea is considered insignificant extra-solution activity “mere data gathering in conjunction with a law of nature or abstract idea such as a step of obtaining information about credit card transactions so that the information can be analyzed by an abstract mental process”) see CyberSource v. Retail Decisions, Inc. (MPEP 2106(g).
Extracting information from objects using electronic means such as cameras and recognition software (“Electronically scanning or extracting data from a physical document”), Content Extraction and Transmission, LLC v. Wells Fargo Bank, MPEP 2106(d).


Therefore, claim 1 does not provide an inventive concept and does not qualify as eligible subject matter. 
Claim 10 is a method reciting similar functions as claim 1, and does not qualify as eligible subject matter for similar reasons.  
Claims 2-9,11-20 are dependencies of claims 1 and 10. The dependent claims do not add “significantly more” to the abstract idea. They recite additional functions that provide embellishments to the abstract idea and only generally link the abstract idea to a particular technological environment, including:
wherein the second data set includes at least one recipe acquired from an external data source.
wherein the percentage matching score is displayed as a numerical value.
wherein the percentage matching score is displayed as a portion of a ring, the portion of the ring, that is shown corresponds to the percentage of the percentage matching score.
wherein the listing of the plurality of recipes displays recipes having the highest percentage matching score first.
wherein the importance weighting of a recipe ingredient is previously assigned by an external data source.
wherein the inventory of ingredients includes a remaining shelf life for each of the plurality of recipe ingredients, wherein, when assigning the percentage matching score, the remaining shelf life for each of the plurality of recipe ingredients modifies the importance weighting for a corresponding one of the plurality of recipe ingredients.
wherein the processor automatically updates a shopping list in response to the first dataset captured by the camera of a user pantry, refrigerator, or combinations thereof, wherein upon identifying at least one ingredient, the processor automatically removes the identified ingredient from the shopping list.
wherein, in response to the comparison of the first dataset against the importance weighted recipe ingredients of each respective one of the plurality of recipes, the processor further automatically adds a recipe ingredient present in the second data set that was absent from the first data set to a shopping list.

Accordingly, the Examiner concludes that there are no meaningful limitations in the claim that transform the judicial exception into a patent eligible application such that the claim amounts to significantly more than the judicial exception itself. The analysis above applies to all statutory categories of invention.

Allowable Subject Matter
The examiner finds the claims to be allowable on the merits for the reasons stated in the reply filed 10/23.2020 and because the cited art of record does not fairly teach the independent claims as a whole. The claims will be allowable when the USC 101 rejection is overcome.


Discussion of most relevant art:
US Patents and PG-PUB
	(i) US Patent 8,130,102 to Nguyen teaches an advanced food and/or drink organization and/or handling system that greatly facilitates food management and handling to help streamline household operations as relate to foods and related functions and events. Nguyen, however, fails to render the application's above-mentioned limitations obvious.

Non-Patent Literature
(ii) Smith teaches a smart fridge that collects inventory, manages grocery lists and offers recipe suggestions based on the contents of the inventory in the refrigerator. Smith, however, fails to render the application's above-mentioned limitations obvious.

(iii) Moin teaches a smart fridge that collects inventory through sensors quickly and easily. Moin, however, fails to render the application's above-mentioned limitations obvious.

(iv) Li teaches a smart fridge that collects inventory, manages grocery lists and offers recipe suggestions based on the contents of the inventory in the refrigerator. Li, however, fails to render the application's above-mentioned limitations obvious.


Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mark Fadok whose telephone number is 571.272.6755.  The examiner can normally be reached Monday thru Friday 8:00 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein (AU 3625) can be reached on 571.272.6764.
	Any response to this action should be mailed to:
Commissioner for Patents
P.O. Box 1450
Alexandria, Va. 22313-1450
or faxed to:
571-273-8300 	[Official communications; including 
After Final communications labeled
"Box AF"]
For general questions the receptionist can be reached at 571.272.3600
Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) system. Status information for
published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should
you have questions on access to the Private PAIR system, contact the Electronic
Business Center (EBC) at 866-217-9197 (toll-free).  
/MARK A FADOK/           Primary Examiner, Art Unit 3625